 NEW YORK HILTON AT ROCKEFELLER CENTER313Rock-Hil-Uris, Inc. d/b/a the New York Hilton atRockefeller CenterandSecurity Officers,Guards,Patrolmen,Watchmen,Timekeepers Union ofGreaterNew York,Local 12,Petitioner.Case2-RC-15538September22, 1971DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn April 2, 1971, the Regional Director for Region2 issued his Decision and Order in the above-entitledproceeding, in which he dismissed the petition hereinon the ground that the Petitioner, a guard union, isaffiliated directly or indirectly with an organizationwhich admits to membership employees other thanguards. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Petitionertimely filed a Request for Review of the RegionalDirector'sDecision, contending that the RegionalDirector erred in finding an affiliation based on thefacts established at the hearing. The Intervenor filed astatement in opposition to the Request for Review.On June 25, 1971, the National Labor RelationsBoard by telegraphic order granted the Request forReview. Thereafter the Petitioner and the Intervenorfiled briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelationsBoard has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the entire record in thiscase, including the Request for Review, the statementin opposition thereto, and the briefs on review, andmakes the following findings:The Petitioner seeks to represent a unit consisting ofall of the Employer's house officers, security officers,guards, patrolmen, and watchmen. The Intervenor iurges that the petition be dismissed because thePetitioner is affiliated with a nonguard union and,iLocal18, InternationalUnion of Police and ProtectionEmployees,IndependentWatchmen'sAssociation(hereinafterreferredtoasIntervenor),was permitted to intervene on the basis of a contractalleged tobar the proceedingsThe Intervenor alleged that its originalcontractcovering the employees in the unit sought,which was toexpireonDecember15, 1970,was subsequently extended to January15, 1971, byoral agreement on December14, 1970,as evidencedby a letter to thateffect dated December24, 1970,from the Employerto the Intervenor. Thepetition herein was filed onJanuary 13, 1971 Inview of his decision todismiss the petition on other grounds,theRegionalDirectorfound itunnecessary to determine the contract-bar issue.However,we find that thecontract reliedon bythe Intervenor will not barthe election hereinAcontract which is not signedby both partieswillnot bar an election,Appalachian Shale Products Co,121NLRB 1160,nor will a writtentherefore, is prohibited by Section 9(b)(3) the Actfrom being certified as the collective-bargainingrepresentative of a unit of guards.2The Employer operates a Hilton Hotel at Rockefel-ler Plaza in New York City.In 1967 the New York City Hotel and Motel TradesCouncil,AFL-CIO, consisting of several unionsrepresenting various classifications of hotel employ-ees, sought to organize the security personnel at thePlaza and Americana hotels in New York City. Atthat time Anthony Tronolone was an organizer for theTrades Council's security personnel division.Petitions for elections among the security personnelat the two hotels were filed by the Intervenor herein,whereupon the Trades Council, jointly with the Officeand Professional Employees Union Local 153, inter-vened. Elections were held and the joint intervenorswon both elections. However, the Regional Directorcertified only the arithmetic results of the elections,having previously determined that the Trades Counciladmittedtomembershipbothguardsandnonguards.3As a result of the failure to secure certification, adecision was made to separate the security personneldivision from the Trades Council and to form anindependent guard union. The Petitioner herein wasformed in December 1968, with Tronolone as itspresident. The guards at the Plaza and Americanahotels then became members of the Petitioner.The Petitioner has its own constitution and bylawswhich express its policy to organize only securitypersonnel. Petitioner's officers are not members of,nor officers of, any other union, nor are they paidmoney by any other union. Petitioner's offices arelocated on the same floor as the offices of the TradesCouncil, in a building apparently owned by theTrades Council. Petitioner pays the Trades Council$400 per month for office rent, and for clerical andreception services which are performed by employeeson the payroll of the Trades Council.Tronolone testified that, subsequent to the estab-lishment of the Petitioner, he had been present atmeetings with officers of the Trades Council; howev-er, no discussion of wages or other working conditionstook place. He was asked to attend the meetings toagreement which is extended orallyContainerCorporation of America,83NLRB 424;ClevelandPneumaticTool Company,143 NLRB 1 1652Section 9(b)(3) provides that"no labor organization shall be certifiedas the representative of employees in a bargaining unit of guards if suchorganization admits to membership,or is affiliated directly or indirectlywith an organization which admits to membership,employees other thanguards"3Certification of such a union as the collective-bargaining representa-tiveof a unit of guards is prohibited by Section 9(b)(3) oftheAct.However, certification of the arithmetic results is appropriate when thepetition isfiledby aqualified labor organization and the nonqualifiedlabor organization intervenes.SeeThe Wackenhut Corporation,169 NLRB398.193 NLRB No. 47 314DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscuss security matters at a certain hotel, includingfires, thefts,muggings, and the harassment of TradesCouncil members by hotel security personnel.The crux of the affiliation contention raised by theIntervenor concerns a master collective-bargainingcontract effective from June 1, 1968, to May 31, 1973,between the Petitioner and the Hotel Association ofNew York City, Inc. Under the terms of the mastercontract, theHotelAssociation agrees that anymember hotel at which the Petitioner becomes thecollective-bargaining representative for security per-sonnel will be bound by the terms of the contract.4The contract further provides that Employers willmake contributions in behalf of all employees who aremembers of the Petitioner to the New York Hotel andMotel Trades Council and Hotel Association Insur-ance Fund, the Hotel and Motel Trades Council andHotel Association Pension Fund, and the Hotel andMotel Trades Council and Hotel Association FamilyMedical Fund. The benefits of these funds areavailable to Petitioner's members as well as membersof the Trades Council unions.All three of the above funds are duly qualified taxexempt trust funds which are administered by anequal number of union and employer trustees. Thetrustees who represent the unions are all representa-tives or officials of the various unions affiliated withtheTrades Council; no trustees are officers orrepresentativesof the Petitioner. The funds aremanaged by professional managers, none of whom isan officer or employee of any union or employer.Based on the above facts, the Regional Directordismissed the petition, finding that the facts indicatedthat there still exists an affiliation between the TradesCouncil and Petitioner sufficient to make it question-able that, in an area of negotiations relating to thefunds, the Petitioner can act independently of theTrades Council.Section 9(b)(3) prohibits the certification of a guardunion where the guard union either admits nonguardsas members or is directly or indirectly affiliated withan organizationwhich admits both guards andnonguards to membership.Since none of the parties contend that Petitioner isdisqualified because of any direct affiliation with anonguard union or because it admits to membership4The securitypersonnel presently sought by Petitioner are not yetcoveredby this contractsince it only becomes effective as to thoseemployees in the event Petitioner becomes their bargaining representativeS 97 NLRB 11116 In applying this standard,theBoard has permitted substantiallatitude,particularly when guard unions are in their formative stages. Thus,no indirect affiliationwas found inInspirationConsolidatedCopperCompany,142NLRB53 (assistance in soliciting authorization cards);WestinghouseElectricCorporation,96NLRB 1250 (chief stewardparticipated in organizational meetings);The MidvaleCompany,114 NLRB372 (assistance in preparation of unfair labor practice charges and selectionof attorney),International HarvesterCompany81NLRB 374 (free use ofemployees other than guards, the only issue before usiswhether or not there exists the prohibited indirectaffiliation.InThe Magnavox Company,5the Board stated thatan indirect affiliationexistswhen a nonguard unionparticipates in guard affairs to such an extent and forsuch a duration as to indicate that the guard union haslost the freedom and independence to formulate itsown policies and principles.6Applying this principle to the facts of this case, weare not satisfied that there is an indirect affiliationbetween the Petitioner and the Trades Councilsufficient to render the Petitioner disqualified underSection 9(b)(3).While it is true that the Petitioner and the HotelAssociation have voluntarily agreed to participate inthe trust fund arrangement contractually establishedby the Hotel Association and the nonguard TradesCouncil, the record fails to establish, as contended bythe Intervenor, that, by such participation, thePetitioner has delegated its authority to administer thefunds to members of the Trades Council unions,thereby depriving the Petitioner of the ability to actindependently of the Trades Council in negotiationsrelating to the funds. As stated above, the funds arenot exclusively administered by the Trades Councilunions, but rather by an equal number of trusteesdesignated by the Hotel Association and by theTrades Council unions. Nor does it appear that theTrades Council has utilized the participation of itsrepresentatives in the management of the trust fundsin a manner to influence or interfere with Petitioner'saffairs.Further, to infer any future influence orinterference would be entirely speculative. And sincewe do not regard the renting of office space, use ofclericalservices,and Tronolone's attendance atTrades Council meetings as having any substantialsignificance in this case, we conclude that theRegional Director erred in dismissing the petition.?Accordingly, we find that the following employeesof the Employer constitute a unit appropriate forpurposes of collective bargaining within the meaningof Section 9(b) of the Act:All of the house officers, security officers, guards,patrolmen,and watchmen employed by themeeting hall);andBrooklyn Piers,Inc.,88 NLRB 1364 (sharing of officespace)However, the Board has found the existence of indirect affiliationinMack Manufacturing Corporation,107 NLRB209 (assistance duringorganization continued after demand for recognition),Willcox ConstructionCo., Inc.,87 NLRB 371 (individualwas an officer in guard and nonguardunion);InternationalHarvesterCompany,Wisconsin SteelWorks,145NLRB 1747 (adviceand assistance in negotiationsand money to paypickets).IHowever,if it can be later established that the nonguard union hasacted in some manner to deprive the Petitioner of its independence, theBoard will entertain a motion to revoke any certification of representativewhich may issue herein SeeIngersold-Rand Company,119 NLRB 601, in 4 NEW YORK HILTON AT ROCKEFELLER CENTER315Employer, excluding all other employees andsupervisors as definedin the Act.[Direction of Election8 omitted from publication.]8 In order to assure that all eligible voters may have theopportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmaybe used to communicate with them.ExcelsiorUnderwearInc,156 NLRB1236,N L.R B v Wyman-Gordon Co.,394 U S.759.Accordingly,itishereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employerwith the Regional Director for Region2 within 7 days ofthe date of this Decision on Review and Directionof ElectionTheRegional Director shall make the list available to all parties to the electionNo extension of time to file this list shall be grantedby theRegionalDirector except in extraordinary circumstances.Failure tocomplywith thisrequirementshall be groundsfor setting aside the election whenever properobjections are filed.